Case 6:18-cv-00308-ADA Document 55-10 Filed 03/13/19 Page 1 of 3




       EXHIBIT 9
                   Case 6:18-cv-00308-ADA Document 55-10 Filed 03/13/19 Page 2 of 3

Contact
                                     Yi He
www.linkedin.com/in/yi-he-703b215    Principle Software Engineer at Pace/Arris, Embedded linux
(LinkedIn)                           developer
                                     Austin, Texas
Top Skills
Embedded Software                    Summary
Device Drivers
                                     • 10+ years experience in software development, Networking, Video,
Embedded Systems
                                     Audio expertise
                                     • Extensive experience in residential gateways, Ethernet switches,
Languages
                                     set-top box systems, media gateways, video CODECs and
English (Native or Bilingual)
                                     streaming media applications
Chinese (Native or Bilingual)
                                     • Hands-on experience with various real-time operating systems
                                     (RTOS), device drivers, telecommunication protocols, DSP algorithm
                                     implementation and various hardware tools
                                     • Solid background in computer science and electrical engineering
                                     • Strong learning, analyzing, problem-solving and trouble-shooting
                                     capabilities
                                     • Excellent communication and team-work skills



                                     Experience
                                     Roku Inc.
                                     Senior Software Engineer
                                     June 2016 - Present
                                     Austin, Texas


                                     Pace/Arris
                                     Principle Software Engineer
                                     June 2015 - May 2016 (1 year)
                                     Austin, Texas Area


                                     Pace
                                     Senior Software Engineer
                                     December 2011 - June 2015 (3 years 7 months)


                                     Cisco Systems
                                     Software Engineer
                                     August 2010 - December 2011 (1 year 5 months)


                                                                     Page 1 of 2
Case 6:18-cv-00308-ADA Document 55-10 Filed 03/13/19 Page 3 of 3


                  University of Texas at Dallas
                  CHAMPS Computer Science Instrucor
                  August 2008 - August 2010 (2 years 1 month)


                  Analog Devices
                  Software System Design Engineer
                  July 2007 - July 2008 (1 year 1 month)


                  SigmaTel
                  Senior Software Application Engineer
                  January 2007 - June 2007 (6 months)


                  Tekelec
                  DSP software Engineer
                  May 2004 - November 2006 (2 years 7 months)




                  Education
                  The University of Texas at Dallas
                  Doctor of Philosophy (Ph.D.), Computer Science · (2002 - 2011)


                  The University of Texas at Austin
                  M.S., Electrical and Computer Engineering · (1999 - 2000)


                  Fudan University
                  B.S., Electrical Engineering · (1990 - 1995)




                                                     Page 2 of 2
